DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This OA is in response to the amendment filled on 3/19/2021 that has been entered, wherein claims 36-52 are pending and claims 1-35 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/19/2021 has been entered.

Claim Rejections - 35 USC § 112
The rejection of claim 35 under 35 USC 112 is withdrawn in light of Applicant’s amendment of 3/19/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 36-41, 43, 45-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamaguchi et al. (US 2009/0173967 A1) in view of Henson et al. (US 2008/0050863 A1) of record.
Regarding claim 36, Hamaguchi teaches a semiconductor device(Fig. 1) comprising: 
a channel forming region(40, 40’, ¶0004) of a semiconductor substrate(20, ¶0004) between a first source/drain region(right 30, 30”, ¶0004) of the semiconductor substrate(20, ¶0004) and a second source/drain region(left 30, 30”, ¶0004) of the semiconductor substrate(20, ¶0004), the second source/drain region(left 30, 30”, ¶0004) and the first source/drain region(right 30, 30”, ¶0004) are of a conductivity type(¶0004, n in nFET, p in pFET); 
a gate electrode(60, 60’ ¶0004), a gate insulating film(50, ¶0004);
a second stress application layer(90, 90’ ¶0004) configured to apply a second stress( ¶0004) to the channel forming region(40, 40’, ¶0004), a sidewall spacer(80, 80’, ¶0004); and 

wherein the third stress application layer(35, 35’, ¶0004,  ¶0016) is of the conductivity type(¶0004, wherein the first and second source/drain regions 30, 30’ are formed in the  third stress application layer 35, 35 and contain their conductivity type), the second stress(¶0004) is tensile stress(¶0004) when the conductivity type(¶0004, n in nFET, p in pFET) is a first conductivity type(n).

Hamaguchi does not teach a first stress application layer configured to apply a first stress to the channel forming region(40, 40’, ¶0004), a gate electrode(60, 60’ ¶0004) is between a gate insulating film(50, ¶0004) and the first stress application layer;  a sidewall spacer(80, 80’, ¶0004) is between the first stress application layer and the second stress application layer(90, 90’ ¶0004).

Henson teaches a semiconductor device(Fig. 9) comprising a first stress application layer(30’, ¶0042) configured to apply a first stress(¶0034) to the channel forming region(between S/D, ¶0024), a gate electrode(19a, ¶0042) is between a gate insulating film(18, ¶0024) and the first stress application layer(30’, ¶0042);  a sidewall spacer(24, ¶0028) is between the first stress application layer(30’, ¶0042) and the second stress application layer(32, ¶0042).  It would have been obvious to one of ordinary skill in the 

Regarding claim 37, Hamaguchi teaches the semiconductor device according to claim 36, wherein the first conductivity type(n) is N-type(¶0004, nFET).

Regarding claim 38, Hamaguchi teaches the semiconductor device according to claim 36, but is silent in regards to the first stress is compressive stress when the conductivity type(¶0004, n in nFET, p in pFET) is the first conductivity type(n).

Henson teaches a semiconductor device(Fig. 9) wherein the first stress application layer(30’, ¶0042) is the first stress(¶0042) is compressive stress(¶0042) when the conductivity type(¶0042, n in nFET, p in pFET) is the first conductivity type(n).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device as taught by Hamaguchi, so that the first stress is compressive stress when the conductivity type is the first conductivity type, as taught by Henson, in order to have an enhanced channel stress within the field effect transistor(¶0043).



Regarding claim 40, Hamaguchi teaches the semiconductor device according to claim 39, wherein the second conductivity type(p) is P-type.

Regarding claim 41, Hamaguchi teaches the semiconductor device according to claim 39, wherein the second stress( ¶0004) is compressive stress(¶0004, pFET) when the conductivity type(¶0004, n in nFET, p in pFET) is the second conductivity type(p).

Regarding claim 43, Hamaguchi teaches the semiconductor device according to claim 36, but is silent in regards to the second stress( ¶0004) is tensile stress(¶0004, nFET) when the first stress is compressive stress.

Henson teaches a semiconductor device(Fig. 9) wherein the second stress(¶0041) is tensile stress(¶0041) when the first stress(¶0042) is compressive stress(¶0042).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device as taught by Hamaguchi, so that the second stress is tensile stress when the first stress is compressive stress, as taught by Henson, in order to have an enhanced channel stress within the field effect transistor(¶0043).




Regarding claim 46, Hamaguchi teaches the semiconductor device according to claim 36, wherein the third stress(¶0004,  ¶0016) is either compressive stress or tensile stress(¶0004,  ¶0016).

Regarding claim 47, Hamaguchi teaches the semiconductor device according to claim 36, but is silent in regards to the first stress application layer is silicon nitride.

Henson teaches a semiconductor device(Fig. 9) wherein the first stress application layer(30’, ¶0042) is silicon nitride(¶0038).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device as taught by Hamaguchi, so that the first stress application layer is silicon nitride, as taught by Henson, in order to have an enhanced channel stress within the field effect transistor(¶0043).

Regarding claim 48, Hamaguchi teaches the semiconductor device according to claim 36, wherein the second stress application layer(90, 90’ ¶0004) is silicon nitride(¶0004).



Regarding claim 50, Hamaguchi teaches the semiconductor device according to claim 36, wherein the third stress application layer(35, 35’, ¶0004,  ¶0016) is silicon carbide (SiC) (¶0004,  ¶0016) when the third stress(¶0004,  ¶0016) is tensile stress (¶0004,  ¶0016).

Regarding claim 51, Hamaguchi teaches the semiconductor device according to claim 36, but is silent in regards to a silicide layer is between the first source/drain region(right 30, 30”, ¶0004) and the second stress application layer(90, 90’ ¶0004).

Henson teaches a semiconductor device(Fig. 9) comprising a silicide layer(19b, ¶0034) is between the first source/drain region(right 26, ¶0024) and the second stress application layer(32, ¶0042).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device as taught by Hamaguchi, to include a silicide layer is between the first source/drain region and the second stress application layer, as taught by Henson, in order to have an enhanced channel stress within the field effect transistor(¶0043).


Hamaguchi does teach the first source/drain region(right 30, 30”, ¶0004) is between the third stress application layer(35, 35’, ¶0004,  ¶0016) and the second stress application layer(90, 90’ ¶0004). 

Henson teaches a semiconductor device(Fig. 9) comprising a silicide layer(19b, ¶0034) is between the first source/drain region(right 26, ¶0024) and the second stress application layer(32, ¶0042).  Inserting the silicide layer taught by Henson would result in the first source/drain region between the third stress application layer and the silicide layer. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device as taught by Hamaguchi, so that the first source/drain region between the third stress application layer and the silicide layer, as taught by combining with Henson, in order to have an enhanced channel stress within the field effect transistor(¶0043).

Claims 36-46, 48-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamaguchi et al. (US 2009/0173967 A1) in view of Zhu et al. (US 2006/0160317 A1) of record.
Regarding claim 36, Hamaguchi teaches a semiconductor device(Fig. 1) comprising: 

a gate electrode(60, 60’ ¶0004), a gate insulating film(50, ¶0004);
a second stress application layer(90, 90’ ¶0004) configured to apply a second stress( ¶0004) to the channel forming region(40, 40’, ¶0004), a sidewall spacer(80, 80’, ¶0004); and 
a third stress application layer(35, 35’, ¶0004,  ¶0016) configured to apply a third stress(¶0004,  ¶0016) to the channel forming region(40, 40’, ¶0004), the first source/drain region(right 30, 30”, ¶0004) is between the second stress application layer(90, 90’ ¶0004) and the third stress application layer(35, 35’, ¶0004,  ¶0016), 
wherein the third stress application layer(35, 35’, ¶0004,  ¶0016) is of the conductivity type(¶0004, wherein the first and second source/drain regions 30, 30’ are formed in the  third stress application layer 35, 35 and contain their conductivity type), the second stress(¶0004) is tensile stress(¶0004) when the conductivity type(¶0004, n in nFET, p in pFET) is a first conductivity type(n).

Hamaguchi does not teach a first stress application layer configured to apply a first stress to the channel forming region(40, 40’, ¶0004), a gate electrode(60, 60’ ¶0004) is 

Zhu teaches a semiconductor device(Fig. 9) comprising a first stress application layer(28, ¶0027) configured to apply a first stress(¶0027) to the channel forming region(¶0027), a gate electrode(16, ¶0027) is between a gate insulating film(14, ¶0030) and the first stress application layer(28, ¶0027);  a sidewall spacer(20, ¶0030) is between the first stress application layer(28, ¶0027) and the second stress application layer(22, ¶0019).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device as taught by Hamaguchi, to include a first stress application layer configured to apply a first stress to the channel forming region, a gate electrode is between a gate insulating film and the first stress application layer;  a sidewall spacer is between the first stress application layer and the second stress application layer, as taught by Zhu, in order to have stress in the channel that is four times larger than a conventional device(¶0034).

Regarding claim 37, Hamaguchi teaches the semiconductor device according to claim 36, wherein the first conductivity type(n) is N-type(¶0004, nFET).



Zhu teaches a semiconductor device(Fig. 9) wherein the first stress application layer(28, ¶0027) is the first stress(¶0027) is compressive stress(¶0027) when the conductivity type(¶0027, n in nFET, p in pFET) is the first conductivity type(n).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device as taught by Hamaguchi, so that the first stress is compressive stress when the conductivity type is the first conductivity type, as taught by Zhu, in order to have stress in the channel that is four times larger than a conventional device(¶0034).

Regarding claim 39, Hamaguchi teaches the semiconductor device according to claim 36, wherein the first conductivity type(n) is opposite to a second conductivity type(p).

Regarding claim 40, Hamaguchi teaches the semiconductor device according to claim 39, wherein the second conductivity type(p) is P-type.

Regarding claim 41, Hamaguchi teaches the semiconductor device according to claim 39, wherein the second stress( ¶0004) is compressive stress(¶0004, pFET) when the conductivity type(¶0004, n in nFET, p in pFET) is the second conductivity type(p).



Zhu teaches a semiconductor device(Fig. 9) wherein the first stress application layer(28, ¶0027) is the first stress(¶0027) is tensile stress(¶0027) when the conductivity type(¶0027, n in nFET, p in pFET) is the second conductivity type(p).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device as taught by Hamaguchi, so that the first stress is tensile stress when the conductivity type is the second conductivity type, as taught by Zhu, in order to have stress in the channel that is four times larger than a conventional device(¶0034).

Regarding claim 43, Hamaguchi teaches the semiconductor device according to claim 36, but is silent in regards to the second stress( ¶0004) is tensile stress(¶0004, nFET) when the first stress is compressive stress.

Zhu teaches a semiconductor device(Fig. 9) wherein the second stress( ¶0019) is tensile stress(¶0019, nFET) when the first stress(¶0027) is compressive stress(¶0027, nFET).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device as taught by Hamaguchi, so that the second stress is tensile stress when the first stress is compressive stress, as taught by Zhu, in order to have stress in the channel that is four times larger than a conventional device(¶0034).


Zhu teaches a semiconductor device(Fig. 9) wherein the second stress( ¶0019) is compressive stress(¶0019, pFET) when the first stress(¶0027) is tensile stress(¶0027, pFET).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device as taught by Hamaguchi, so that the second stress is compressive stress when the first stress is tensile stress, as taught by Zhu, in order to have stress in the channel that is four times larger than a conventional device(¶0034).

Regarding claim 45, Hamaguchi teaches the semiconductor device according to claim 36, wherein the third stress(¶0004,  ¶0016) is between the substrate(20, ¶0004) and the first source/drain region(right 30, 30”, ¶0004).

Regarding claim 46, Hamaguchi teaches the semiconductor device according to claim 36, wherein the third stress(¶0004,  ¶0016) is either compressive stress or tensile stress(¶0004,  ¶0016).

Regarding claim 48, Hamaguchi teaches the semiconductor device according to claim 36, wherein the second stress application layer(90, 90’ ¶0004) is silicon nitride(¶0004).



Regarding claim 50, Hamaguchi teaches the semiconductor device according to claim 36, wherein the third stress application layer(35, 35’, ¶0004,  ¶0016) is silicon carbide (SiC) (¶0004,  ¶0016) when the third stress(¶0004,  ¶0016) is tensile stress (¶0004,  ¶0016).

Response to Arguments
Applicant’s arguments with respect to claim 36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161.  The examiner can normally be reached on M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892